Per Ceeiam.
This is an application for a writ of mandamus to compel respondent to accord to relators, with the assistance of counsel and accountants, an inspection and examination of the by-laws and minutes, books, papers, accounts and records of respondent.
We think the proofs fully warrant the awarding of the writ applied for.
The awarding of writs of mandamus in such cases is fully and satisfactorily expressed by the opinion of Mr. Justice Kalisch in this court in Feick v. Hill Bread Co., 91 N. J. L. 486.
A peremptory writ of mandamus may issue as prayed for, with costs.